Citation Nr: 1043591	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, as secondary to the appellant's 
bilateral hearing loss and tinnitus.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served in the US Army from January 1943 to October 
1945, and was involved in the battles of Naples Foggia, 
Rome/Anzio and the Arno Valley, and Southern France during World 
War II.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Since that time, the appellant has relocated to Florida and his 
claim is now being serviced by the St. Petersburg, Florida, RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has come before the VA asking that service 
connection be granted for bilateral hearing loss, tinnitus, and 
depression secondary to hearing loss and depression.  The 
appellant has asserted that during World War II, he helped load 
ammunition into large cannons and remained near the cannons when 
they were repeatedly fired.  He contends that he developed 
tinnitus at that time and that his hearing was damaged.  
Moreover, he has stated that he was on the beaches of Anzio when 
the Allies made their assault onto the southern flank of the Axis 
countries during the war.  He contends that during that time, he 
was constantly under fire from the enemy and the ringing in the 
ears became more prevalent.  Finally, he has averred that as a 
result of his hearing troubles, he has developed a psychiatric 
disorder for which he now takes medications for the treatment of 
that condition.  

The record indicates that prior the appellant's move to Florida, 
he may have undergone physical examinations at the East Orange 
Campus of the VA New Jersey Health Care System.  More 
specifically, the appellant has stated that he underwent an 
audiological examination at that locale on or about August 26, 
2008.  A review of the claims folder shows that the results from 
that purported examination are not of record.  Moreover, the 
record also shows that the appellant has obtained audiological 
treatment from a private health care provider in Florida.  Those 
records are also not of in the claims folder.  Also, the claims 
folder does not contain the psychiatric records from private 
health care providers indicating that the appellant now suffers 
from depression, the type of treatment he receives for the 
condition, and the etiology of said condition.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request and ensure that all of the appellant's VA 
medical records, along with any pertinent private medical 
records, are obtained and included in the claims folder.  

As reported, the appellant has claimed that he now suffers from 
bilateral hearing loss, tinnitus, and an acquired psychiatric 
disorder.  He has suggested that the conditions are a result of 
his military service (or an incident therein) or that, in the 
case of the acquired psychiatric disorder, it is related to or 
caused by his purported service-connected disabilities.  The VA 
has a duty to assist an appellant and this includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  A 
further review of the claims folder indicates that a VA medical 
doctor or expert has not provided any comments on the assertions 
made by the appellant.  Based upon the evidentiary record in the 
instant case (or the lack thereof), and in light of the 
applicable provisions of the Veterans Claims Assistance Act of 
2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. 
Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. 
Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion 
that VA examinations should be accomplished and medical opinions 
obtained and included in the claims folder prior to the Board 
issuing a determination on the merits of the appellant's claim.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  Hence, the case 
is REMANDED for the following action:

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159 (2010) 
are fully complied with and satisfied as to 
the issue on appeal.  The claims folder 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.

2.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received from 2006 to the 
present for any of the disabilities now on 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
It should be noted that the appellant's VA 
medical treatment records may be located in 
New Jersey and Florida.  Any response 
received should be memorialized in the 
appellant's claims folder.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. § 
3.159 (2010).

3.  The RO/AMC should then arrange for 
audiological and psychological examinations 
of the appellant.  If possible, the 
examination should be performed by a 
medical doctor; i.e., not a nurse 
practitioner, physicians' assistant, 
psychologist, nurse, doctor of osteopathy, 
etcetera, and the doctor must assess 
whether the appellant now has the claimed 
disabilities and the etiology of any found 
disabilities.  The claims folder, including 
any documents obtained as a result of this 
Remand, and a copy of this REMAND should be 
made available to the examiners for review 
in conjunction with the examinations.  The 
specific examination report should consider 
all findings necessary to evaluate the 
claim and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  Moreover, each examiner must 
specifically note in the examination that 
he or she has reviewed all of the medical 
records prior to examining the appellant.

After reviewing the file and examining the 
appellant, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found hearing loss, 
tinnitus, and acquired psychiatric disorder 
is related to or caused by his military 
service.  Moreover, with respect to any 
found psychiatric disorder, the examiner 
must make a determination whether the 
condition is secondary to or the result of 
the appellant's claimed bilateral hearing 
loss and tinnitus.  It would be helpful if 
each examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

Each examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to that 
examiner's conclusions.  The examiner 
should specifically discuss the assertions 
made by the appellant concerning the 
etiology of his purported disabilities.  If 
further testing or examination by 
specialists is required to evaluate the 
claimed disorder, such testing or 
examination is to be done before completion 
of the examination report.

The results proffered by each examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
each examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the specific report must be 
returned for corrective action.  See 38 
C.F.R. § 4.2 (2010); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



